Judge Wells
concurring.
I find the majority opinion to be correct in law and I therefore concur. But, in concurring, I must say two things. One, if I had the power of de novo review in this case, I would vote to reverse and to approve Charter Pine’s application. Second, I find the administrative review process in the case to be characterized by bureaucratic nit-picking, especially on the issue of support for the proposed facility. This aspect of the matter must be very frustrating for those who are interested in providing additional facilities to accommodate the public need for mental health care.